  Case 13-21147         Doc 47     Filed 10/03/18 Entered 10/03/18 08:12:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-21147
         Eugene L Goldsmith
         Elana Goldsmith
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/20/2013.

         2) The plan was confirmed on 09/23/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/11/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $35,600.00.

         10) Amount of unsecured claims discharged without payment: $237,398.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-21147      Doc 47      Filed 10/03/18 Entered 10/03/18 08:12:45                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $51,100.00
       Less amount refunded to debtor                         $699.99

NET RECEIPTS:                                                                                 $50,400.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,900.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,257.57
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,157.57

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured      2,392.00       4,044.14         4,044.14      1,029.21        0.00
AMERICAN EXPRESS              Unsecured      1,993.00       1,974.10         1,974.10        502.40        0.00
ANTIO LLC                     Unsecured            NA       2,478.19         2,478.19        630.69        0.00
ANTIO LLC                     Unsecured      1,343.00       1,372.45         1,372.45        349.28        0.00
ATLANTIC CREDIT & FINANCE     Unsecured      9,500.00     25,275.94        25,275.94       6,432.59        0.00
BANK OF AMERICA               Unsecured         517.00           NA               NA            0.00       0.00
BENEFICIAL FINANCIAL I INC    Secured       76,456.00     81,050.83              0.00           0.00       0.00
BENEFICIAL FINANCIAL I INC    Unsecured     76,456.00           0.00       81,050.83      20,626.99        0.00
Beneficial/HFC                Unsecured     25,259.00            NA               NA            0.00       0.00
CAPITAL ONE NA                Unsecured         884.00        884.03           884.03        224.98        0.00
Chase-Bp                      Unsecured         642.00           NA               NA            0.00       0.00
Comcast                       Unsecured         274.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER         Secured        2,000.00       2,900.62         2,900.62           0.00       0.00
CPU/CBNA                      Unsecured         457.00           NA               NA            0.00       0.00
CREDITORS COLLECTION BUREAU   Unsecured         460.00           NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured      8,051.00       7,932.79         7,932.79      2,018.85        0.00
DISCOVER BANK                 Unsecured      6,569.00       6,669.77         6,669.77      1,697.42        0.00
ECAST SETTLEMENT CO           Unsecured      2,305.00       2,340.51         2,340.51        595.65        0.00
FORD MOTOR CREDIT             Secured        2,350.00       2,561.79         2,350.00      2,350.00      12.22
FORD MOTOR CREDIT             Unsecured            NA           0.00           211.79          53.90       0.00
MBB                           Unsecured         635.00           NA               NA            0.00       0.00
MIDLAND FUNDING LLC           Unsecured         673.00        672.56           672.56        171.16        0.00
NATIONSTAR MORTGAGE           Unsecured      6,637.00            NA               NA            0.00       0.00
OAK HARBOR CAPITAL            Unsecured      3,495.00       3,581.91         3,581.91        911.58        0.00
ONEMAIN FINANCIAL             Unsecured      5,056.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         971.00        971.22           971.22        247.17        0.00
PRA RECEIVABLES MGMT          Unsecured      4,953.00       4,953.05         4,953.05      1,260.52        0.00
PRA RECEIVABLES MGMT          Unsecured     10,230.00     10,230.85        10,230.85       2,603.70        0.00
PRA RECEIVABLES MGMT          Unsecured      1,544.00       1,544.12         1,544.12        392.97        0.00
QUANTUM3 GROUP LLC            Unsecured         131.00        159.66           159.66          40.63       0.00
QUANTUM3 GROUP LLC            Unsecured            NA         442.09           442.09        112.51        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-21147       Doc 47       Filed 10/03/18 Entered 10/03/18 08:12:45                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC              Unsecured         906.00        898.79        898.79        228.74         0.00
QUANTUM3 GROUP LLC              Unsecured         979.00        979.53        979.53        249.28         0.00
SALLIE MAE                      Unsecured     12,021.00            NA            NA            0.00        0.00
SALLIE MAE                      Unsecured     15,776.00            NA            NA            0.00        0.00
THD/CBNA                        Unsecured      1,328.00            NA            NA            0.00        0.00
UNITED STUDENT AID FUNDS INC    Unsecured      2,776.00       2,807.86      2,807.86           0.00        0.00
US DEPT OF EDUCATION            Unsecured     43,720.00     46,738.41     46,738.41            0.00        0.00
Vision Financial Servi          Unsecured         179.00           NA            NA            0.00        0.00
Vision Financial Servi          Unsecured         323.00           NA            NA            0.00        0.00
WILMINGTON SAVINGS FUND SOCIE   Secured              NA       2,500.11      2,500.00      2,500.00         0.00
WILMINGTON SAVINGS FUND SOCIE   Secured      125,000.00    152,191.48    154,691.59            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $154,691.59               $0.00                  $0.00
      Mortgage Arrearage                                $2,500.00           $2,500.00                  $0.00
      Debt Secured by Vehicle                           $2,350.00           $2,350.00                 $12.22
      All Other Secured                                 $2,900.62               $0.00                  $0.00
TOTAL SECURED:                                        $162,442.21           $4,850.00                 $12.22

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $208,214.59         $40,380.22                   $0.00


Disbursements:

       Expenses of Administration                            $5,157.57
       Disbursements to Creditors                           $45,242.44

TOTAL DISBURSEMENTS :                                                                        $50,400.01




UST Form 101-13-FR-S (09/01/2009)
  Case 13-21147         Doc 47      Filed 10/03/18 Entered 10/03/18 08:12:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
